DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 11/14/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et al (U.S. Pub #2015/0340285), in view of Nickut et al (U.S. Pub #2012/0266461), in view of Lee et al (U.S. Pub #2009/0188704).
With respect to claim 1, Enquist teaches a bonding method of package components, comprising: 

wherein the at least one first package component has first electrical connectors (Fig. 18, 122) and a first dielectric layer (Fig. 18, 118 and Paragraph 97; see also Fig. 23, layers 169 and Paragraph 136) at a bonding surface of the at least one first package component, and the second package component has second electrical connectors (Fig. 18, 123) and a second dielectric layer (Fig. 18, 111 and Paragraph 97) at a bonding surface of the second package component; 
bringing the at least one first package component and the second package component in contact, such that the first electrical connectors approximate or contact the second electrical connectors; and 
selectively heating the first electrical connectors and the second electrical connectors by electromagnetic induction (Paragraph 109), in order to bond the first electrical connectors with the second electrical connectors.  
Enquist does not teach that the heating by electromagnetic induction is selective heating of the electrical connectors. 
Nickut teaches forming a bond between electrical connectors by selectively heating the first electrical connectors and the second electrical connectors by electromagnetic induction (Paragraph 64).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use an electromagnetic induction process to selectively heat the electrical 
Enquist does not teach that conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
Lee teaches 
that conductive elements in a component larger than a critical dimension (e.g. Fig. 2, D; Paragraph 53, 60, 63, etc.) are targeted by the selective heating (Paragraph 91), and first connectors (Fig. 2, 130) are included in the conductive elements larger than the critical dimension, and 
wherein conductive elements (e.g. Fig. 2,  smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating (Paragraph 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the conductive elements in the at least one first package component and the second package component of Enquist to be larger than a critical dimension to be targeted for selective heating, and to configure other conductive elements and insulating elements to be not targeted 
With respect to claim 2, Enquist teaches that the first dielectric layer and the second dielectric layer are brought in contact during the step of bringing the at least one first package component and the second package component in contact (Paragraph 96; direct bond).
With respect to claim 3, Enquist teaches heating the first dielectric layer and the second dielectric layer after the step of bringing the at least one first package component and the second package component in contact, in order to bond the first dielectric layer with the second dielectric layer (Paragraph 96).
With respect to claim 4, Enquist teaches that an oven is configured to perform the heating of the first dielectric layer and the second dielectric layer (Paragraph 109), 
the at least one first package component and the second package component bonded with each other are moved out of the oven after the first dielectric layer is bonded with the second dielectric layer, and the first electrical connectors and the second electrical connectors are then subjected to the selectively heating after the first package component and the second package component are moved out of the oven (Paragraph 96-98 and 109).
With respect to claim 5, Enquist teaches that the at least one first package component comprises a plurality of the first package components, each of the first package components is a semiconductor chip (Fig. 18, 114-116 and 
With respect to claim 21, Enquist and Lee teach that dimensions of the first and second connectors and/or a frequency of an alternating current provided for generating an inductive heating is/are adjusted to ensure that the first and second connectors are selectively heated (Paragraph 88-89, etc. of Lee).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust the dimensions of the first and second connectors and/or frequency of the inductive heating of Enquist as taught by Lee in order to prevent damage to the non-targeted components (Paragraph 90-91). 
With respect to claim 22, Lee teaches that the at least one package component and the second package component are 5Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565entirely immersed in an electromagnetic field generated for performing the selective heating (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to immerse the at least one package component and the second package component of Enquist in an electromagnetic field as taught by Lee in order to achieve the predictable result of selectively heating the first and second connectors. 
With respect to claim 25, Enquist teaches that a temperature of the conductive elements larger than the critical dimension is raised to a range between 180 C to 350 C during the selective heating (Paragraph 99).
With respect to claim 26, Enquist teaches that a temperature of the conductive elements smaller than the critical dimension and the insulating 
With respect to claim 27, Enquist teaches a bonding method of package components, comprising: 
placing a first package component on a second package component, wherein a first dielectric layer at a bonding surface of the first package component is in contact with a second dielectric layer at a bonding surface of the second package component, and first electrical connectors at the bonding surface of the first package component are aligned with second electrical connectors at the bonding surface of the second package component; 
non-selectively heating the first and second package components, such that the first dielectric layer is bonded with the second dielectric layer (Paragraph 96 and 98); and 
heating conductive elements in the first and second package components (Paragraph 98: “Alternatively, an improved bond or preferably lower resistance electrical connection between contact structures 123 and 122 may be achieved after bonding non-contact structures 123 portion of the surface of die 114-116 and the non-contact structures 122 portion of surface 113 by increasing the temperature of, e.g. heating, contact structures 122 and 123.)
Enquist does not teach 
selectively heating conductive elements in the first and second package components larger than a critical dimension by electromagnetic inductionApplication No.: 16/866,565. 

Enquist does not teach that conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
Lee teaches 
that conductive elements in a component larger than a critical dimension (e.g. Fig. 2, D; Paragraph 53, 60, 63, etc.) are targeted by the selective heating (Paragraph 91), and first connectors (Fig. 2, 130) are included in the conductive elements larger than the critical dimension, and 
wherein conductive elements (e.g. Fig. 2,  smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating (Paragraph 90-91).

With respect to claim 28, Enquist teaches that the first and second package components are non-selectively heated by laser light, hot air or infrared light (Paragraph 109).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et al (U.S. Pub #2015/0340285), in view of Shimizu et al (U.S. Pub #2007/0224839), in view of Lee et al (U.S. Pub #2009/0188704).
With respect to claim 18, Enquist teaches a bonding apparatus, comprising: a housing (Paragraph 109, e.g. furnace);
at least one first package component (Fig. 18, 110/111) and a second package component (Fig. 18, 114-116), (see also similar examples Fig. 23L-23, and Fig. 26) on which the at least one first package component is placed, wherein first electrical connectors (Fig. 18, 122) at a bonding surface of the at least one first package component approximate or contact second electrical connectors (Fig. 18, 123) at a bonding surface of the second package component, 

Enquist does not teach 
an electromagnetic wave generator; the housing connected to the electromagnetic wave generator;
the electromagnetic wave generator is configured to provide an electromagnetic wave into the housing for inducing heating.
Shimizu teaches a housing comprising an electromagnetic wave generator; the housing connected to the electromagnetic wave generator.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an electromagnetic wave generator connected to the housing of Enquist as taught by Shimizu in order to achieve the predictable result of providing electromagnetic induction heat to the housing of Enquist. 
Enquist does not teach that conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
Lee teaches 

wherein conductive elements (e.g. Fig. 2,  smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating (Paragraph 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the conductive elements in the at least one first package component and the second package component of Enquist to be larger than a critical dimension to be targeted for selective heating, and to configure other conductive elements and insulating elements to be not targeted for heating, as taught by Lee in order to prevent damage to the non-targeted components (Paragraph 90-91). 

With respect to claim 19, Enquist does not teach an electromagnetic wave generator is connected to the housing via a wave guide.  Shimizu teaches that the electromagnetic wave generator is connected to the housing via a wave guide (Paragraph 57-58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an electromagnetic wave generator . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Enquist, Nickut, and Lee, in view of Trucco (U.S. Patent #6229124).
With respect to claim 23, Enquist and Lee does not teach that the selective heating is performed intermittently.
Trucco teaches a selective heating that is performed intermittently (see claim 1 limitation c; Col 16 Ln 37-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the selective heating of Enquist and Lee intermittently as taught by Trucco in order to operate the inductive selective heating in a pick and place process. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enquist, Nickut, and Lee, in view of Yonenaga et al (U.S. Pub #2011/0248024).
With respect to claim 24, Enquist and Lee do not teach that the selective heating is dynamically adjusted based on temperature variation of the at least one first package component and the second package component.
Yonenaga teaches that inductive selective heating is dynamically adjusted based on temperature variation of the components (Abstract, Paragraph 75, 81, etc).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dynamically adjust the selective heat of Enquist . 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826